Citation Nr: 0507200	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected axillary lymphangitis with chronic 
venous insufficiency of the right upper extremity.  

2.  Entitlement to service connection for rheumatoid 
arthritis claimed as secondary to service-connected axillary 
lymphangitis with chronic venous insufficiency of the right 
upper extremity.  

3.  Entitlement to service connection for right shoulder 
impingement claimed as secondary to service-connected 
axillary lymphangitis with chronic venous insufficiency of 
the right upper extremity.  





REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1987 to 
July 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

In June 2002 the RO increased the evaluation for the service-
connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity from 10 to 20 
percent.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In February 2003, the veteran requested a personal hearing 
before a Hearing Officer at the RO.  In April 2004 he 
withdrew that request.  He opted for an informal conference, 
which was held that month.

The issues of service connection for rheumatoid arthritis and 
right shoulder impingement syndrome claimed as secondary to 
service-connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDING OF FACT

The veteran's service-connected axillary lymphangitis with 
chronic venous insufficiency of the right upper extremity is 
manifested by no more than edema, chronic pain and scarring.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 
percent, but no higher for the veteran's service-connected 
axillary lymphangitis with chronic venous insufficiency of 
the right upper extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.27, 4.117 including Diagnostic Code 7799-7121(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claim s Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the August 2001 Statement of the Case, the June 
2002 Supplemental Statement of the Case, the August 2002 
Supplemental Statement of the Case, the September 2002 
Supplemental Statement of the Case, the May 2004 Supplemental 
Statement of the Case, and the September 2004 Supplemental 
Statement of the Case he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and via these documents he has been advised regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that a VCAA letter was sent to the veteran in 
this regard in April 2002.  The totality of notice expressed 
in the documents mentioned hereinabove and the veteran's June 
2002 signed statement indicating that he had received 
adequate notice of VCAA leads to conclusion that no further 
VCAA action need be taken.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board will proceed with a preliminary 
grant of benefits with respect to the claim for increase.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

During service, in December 1989, the veteran complained of 
limitation of motion of the right upper extremity.  He was 
status post right axillary surgery to relieve scar formation 
of the axillary vein.  The assessment was that of 
hyperthrophic scarring.  

During service, the veteran voiced many complaints of right 
arm symptomatology related to surgery to release a lump from 
the right axillary area.  

The service medical records make no reference to rheumatoid 
arthritis or to right shoulder impingement syndrome with 
arthritis.  

On September 1990 VA medical examination, the veteran 
complained of swelling and pain in the right shoulder and 
arm.  The examiner diagnosed right axillary lymphangitis of 
undetermined etiology with sequela.  

By July 1991 rating decision, the RO granted service 
connection for right axillary lymphangitis and assigned and 
10 percent evaluation effective on July 20, 1990.  

In November 1992, the veteran complained of having right 
shoulder pain of three day's duration.  

On December 1992 VA examination, the examiner noted a history 
of 1989 surgery to remove lymph nodes from the right axilla.  
Six months thereafter, reportedly, he underwent another 
operation to his right axilla due to scar tissue formation.  

The veteran complained of having right arm swelling and pain.  
The examiner noted an eight-centimeter well-healed scar over 
the right axilla.  There was a matted mass over the right 
axilla that was moderately tender.  There were no 
supraclavicular nodes palpable on either side.  There were no 
inguinal nodes palpable or postauricular nodes felt.  

There was normal range of motion of all joints, but there was 
a slight deficit of extension of the fingers of the right 
hand.  Right hand flexion was normal.  There was no gross 
swelling of either arm.  The examiner diagnosed axillary 
lymphadenopathy of undetermined etiology.  

In January 2001, the veteran filed a claim for an increased 
rating for the service-connected right axillary disorder.  

On May 2001 VA examination of lymphatic disorders, the 
examiner noted the presence of an 11-centimeter scar over the 
right axilla.  There was another possible scar that was just 
over 3 centimeters in length.  

The veteran was able to abduct the right shoulder to 150 
degrees and flex it to 145 degrees.  His internal right 
shoulder rotation was to 75 degrees; external rotation was to 
85 degrees.  There was no evidence of atrophy of the right 
upper extremity.  

Upper arm and forearm circumference were equal, bilaterally.  
Motor strength and tone of both upper extremities was normal.  
There was no swelling of the right upper extremity.  The 
examiner found no evidence of lymphedema or venous 
obstruction in the right upper extremity.  The veteran voiced 
some right shoulder complaints.  

A May 2001 VA dermatologic examination report revealed that 
the veteran's right axillary scar was well healed.  

A May 2001 right shoulder X-ray study revealed erosive 
changes of the distal end of the clavicle and acromion 
compatible with inflammatory arthropathy.  There were no 
degenerative changes of the glenohumeral joint.  There was 
mild narrowing of the acomriohumeral interval.  The findings 
were not typical of metastatic disease.  

By July 2001 rating decision, the RO denied an evaluation in 
excess of 10 percent for the service-connected right axillary 
lymphangitis.  

A January 2002 VA progress note revealed complaints of 
chronic right shoulder pain.  A recent magnetic resonance 
imaging (MRI) report reflected a partial supraspinatis tear 
and some tendonitis as well as effusion.  

In May 2002, the veteran filed a claim of service connection 
for right arm rheumatoid arthritis and "right shoulder 
condition" claimed as secondary to his service-connected 
axillary lymphangitis.  

By June 2002 rating decision, the RO increased the veteran's 
rating for right axillary lymphangitis to 20 percent 
effective on January 8, 2001.  

On August 2002 orthopedic examination, the veteran complained 
of having pain in the right shoulder.  There was moderate 
tenderness to palpation over the right shoulder and 
restricted right shoulder range of motion.  

The examiner noted that the veteran's history of axillary 
node excision of the right upper extremity caused swelling 
and discomfort.  The veteran also suffered from right 
shoulder impingement syndrome with supraspinatus tendonitis 
as well as acromioclavicular joint arthritis.  

An August 2002 VA progress note indicated that the veteran 
appeared to be disabled due to a chronically swollen right 
hand.  A physical therapy progress note dated about that time 
reflected right arm symptoms prevented gainful employment.  
\
An October 2002 VA progress note reflected that right 
shoulder X-ray studies indicated spurring of the 
acromioclavicular joint.  An MRI of the right shoulder showed 
no signs of rotator cuff tear.  

On examination, the veteran's right shoulder range of motion 
was as follows: abduction to 60 degrees, forward flexion to 
45 degrees, and external rotation to 60 degrees.  

On January 2004 VA lymphatic disorders examination, the 
veteran complained of having right shoulder pain.  He 
indicated as well that he was right handed.  The examiner 
observed right hand swelling and increased warmth and 
swelling over the right shoulder.  

The veteran was unable to bend the right arm at the elbow or 
shoulder due to pain.  The examiner diagnosed chronic 
axillary lymphangitis with chronic venous insufficiency.  The 
veteran was unable to work due to the condition.  

On May 2004 VA orthopedic examination, the examiner observed 
edema of the entire right upper extremity.  His right 
shoulder range of motion was as follows: 40-50 degrees of 
abduction without pain and 55-80 degrees of abduction with 
pain; forward elevation to 50 degrees; external rotation to 
50 degrees, and internal rotation to 45 degrees.  

There was significant acromioclavicular joint tenderness to 
palpation.  There was right shoulder impingement.  The 
examiner diagnosed significant lymph edema of the right upper 
extremity.  

The examiner also diagnosed right shoulder impingement, 
acromioclavicular joint arthritis most likely due to 
osteolysis of the distal clavicle.  It was not possible to 
assess the date of onset but lymph edema of the right upper 
extremity exacerbated right shoulder loss of motion.  


Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The veteran's service-connected right axillary disability has 
been rated by the RO under the provisions of Diagnostic Code 
7799-7121.  

Diagnostic Codes 7700-7716 pertain to disabilities of the 
hematic and lymphatic systems.  38 C.F.R. § 4.117.  

Diagnostic Code 7121 pertains to post-phlebitic syndrome of 
any etiology.  38 C.F.R. § 4.104 (2004).  

Under this Diagnostic Code, a 20 percent rating is assigned 
when there is persistent edema that is incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  

The next higher rating available is 40 percent disabling, 
which requires: persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  

A 60 percent rating requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  

A 100 percent rating is assigned when there is massive board-
like edema with constant pain at rest.  Id.  

The Board finds that, under the above criteria, a 40 percent 
evaluation is warranted.  The veteran suffers from persistent 
edema, but there is no evidence of eczema or stasis 
pigmentation.  

The Board finds, however, that the veteran's scarring is 
analogous of these dermatologic symptoms.  Thus, a 40 percent 
evaluation is warranted under this Diagnostic Code.  Id.  A 
60 percent evaluation is not warranted because the evidence 
does not reflect persistent ulceration.  Id.

The veteran is not entitled to a separate evaluation for 
scars of the right axilla because his scarring has already 
been taken into consideration in the granting of the 40 
percent disability evaluation for his right axillary 
disability, and would thus constitute prohibited pyramiding.  
38 C.F.R. § 4.14; Brady, supra.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2004) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of axillary lymphangitis with 
chronic venous insufficiency of the right upper extremity not 
contemplated in the currently assigned 40 percent rating 
permitted under the Schedule.  



ORDER

An increased rating of 40 percent, but not higher for the 
service-connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

The RO must send the veteran a letter outlining the 
provisions of VCAA regarding all of the veteran's claims 
including requirements pertaining to the grant of service 
connection.  The veteran must be informed of his and VA's 
respective responsibilities as to obtaining and furnishing 
relevant evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran must be afforded an additional VA orthopedic 
examination to determine whether he suffers from rheumatoid 
arthritis.  If so, the examiner must opine regarding the 
etiology thereof to include any relationship to service-
connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity.  

On May 2004 VA orthopedic examination, the examiner state 
that right shoulder impingement was not etiologically related 
to service-connected axillary lymphangitis with chronic 
venous insufficiency of the right upper extremity but stated 
that such was related to osteolysis of the distal clavicle.  

The Board requires an opinion regarding whether osteolysis 
was caused or aggravated by service-connected axillary 
lymphangitis with chronic venous insufficiency of the right 
upper extremity.  

Thus, the case is remanded to the RO for the following 
action:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA. In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  In addition to 
the foregoing, the RO must inform the 
veteran of the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.  
See Quartuccio, supra.  

2.  The RO must schedule a VA orthopedic 
examination.  The examiner (1) must state 
whether the veteran suffers from 
rheumatoid arthritis.  If so, the 
examiner must opine regarding the 
etiology thereof to include the 
relationship, if any, between that 
disability and the service-connected 
axillary lymphangitis with chronic venous 
insufficiency of the right upper 
extremity.  The examiner must (2) opine 
regarding the relationship, if any, 
between right shoulder impingement and 
the service-connected axillary 
lymphangitis with venous insufficiency of 
the right upper extremity.  If it is 
concluded that right shoulder impingement 
is the result of osteolysis, the examiner 
must comment upon the relationship, if 
any, between osteolysis and the service-
connected axillary lymphangitis with 
venous insufficient of the right upper 
extremity.  A rationale for all 
conclusions should be provided, and all 
necessary diagnostic tests should be 
accomplished.  The examiner must review 
the claims file in conjunction with the 
examination.  

3.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS	
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


